124 Ga. App. 6 (1971)
183 S.E.2d 89
HARPER
v.
AVCO FINANCIAL SERVICES, INC.
45975.
Court of Appeals of Georgia.
Submitted March 8, 1971.
Decided June 4, 1971.
Preston L. Holland, for appellant.
Leonard N. Steinberg, for appellee.
HALL, Presiding Judge.
This is an appeal from the grant of a summary judgment for the plaintiff in a suit to foreclose a security agreement on a 1962 automobile in the possession of the appellant. The stipulated facts show that the former owner gave a bill of sale to secure debt to plaintiff dated July 30, 1967; that he later sold the automobile to appellant for value; that appellant applied to register the vehicle and was issued a *7 license tag receipt on March 24, 1970; and that plaintiff recorded its claim of lien or security interest on July 9, 1970.
The sole question is priority of claims. A title certificate is not required for a pre-1963 automobile; however, the only way to perfect a security interest in any automobile since the enactment of the Uniform Commercial Code is by filing under the Motor Vehicle Certificate of Title Act. Code Ann § 68-406 (a); Staley v. Phelan Finance Corp., 116 Ga. App. 1 (156 SE2d 201). This court has held that a late-perfected security interest is not retroactively valid against an innocent third party who acquired the automobile for value. First Nat. Bank &c. Co. v. Smithloff, 119 Ga. App. 284 (167 SE2d 190).
The trial court erred in granting a summary judgment for the plaintiff.
Judgment reversed. Eberhardt and Whitman, JJ., concur.